Citation Nr: 0802678	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  99-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease and 
hiatal hernia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1991 to 
October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim was previously before the Board in 
February 2006.  At that time, the Board rendered a decision 
denying the claim.  The veteran appealed that denial to the 
Court of Appeals for Veterans Claims (Court).  By order 
issued in September 2007, the Court vacated the Board's 
decision and remanded the veteran's claim pursuant to a Joint 
Motion for Remand.

Among the reasons for the Joint Motion was a finding that the 
Board failed to ensure compliance with a prior remand order 
issued in July 2003.  Specifically, the parties to the Joint 
Motion found there had not been compliance with the Board's 
request that the veteran be given a gastrointestinal 
examination and that the examiner offer an opinion as to 
whether it was "likely," "unlikely," or "at least as 
likely as not" that any current gastrointestinal disorder 
found was related to the veteran's active military service.  
Rather, the examiner appeared to limit his opinion to one 
theory of entitlement, which was that the claimed disability 
was related to in-service appendicitis.  Accordingly, a 
remand is necessary to comply with the Court's Order.  

The veteran is advised that it is incumbent upon him to 
submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b) 
(2007).

Further, since it has been a couple of years since the 
veteran's claim was last adjudicated, the Board finds that 
additional efforts should be made to obtain any current 
treatment records.  The Board notes that the last treatment 
records seen in the claims file are from January 2005 from a 
private medical care provider.  

Finally, the Board notes that, during the pendency of the 
veteran's appeal, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), holding that, upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim 
including that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  In the present case, the veteran has not been 
notified of all the elements of his claim as required by the 
decision in Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that is 
compliant with the decision in Dingess  v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the veteran and ask him to 
identify the medical care providers, VA or 
non-VA, who have provided pertinent 
treatment for any gastrointestinal disorder 
since January 2005.  The veteran should be 
advised that he can either submit private 
medical treatment records himself or he 
should complete release forms authorizing VA 
to request copies of them.  A separate 
release form is required for each private 
medical care provider identified by the 
veteran.  If the veteran provides completed 
release forms, the medical records 
identified should be requested.  All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  The veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.
 
3.  When the above development has been 
accomplished and any available evidence has 
been obtained, schedule the veteran for a VA 
gastrointestinal examination.  The claims 
file must be provided to the examiner for 
review in conjunction with the examination, 
and such review should be noted in the 
examination report.

After reviewing the file and conducting any 
necessary diagnostic tests, the examiner 
should render a diagnosis of any current 
gastrointestinal disorder present.  Whether 
the veteran has a hiatal hernia should be 
specifically noted.  The examiner should 
then render an opinion as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that each currently 
diagnosed gastrointestinal disorder is 
related to any abdominal 
complaints/gastritis/gastroenteritis noted 
during active military service.  

4.  After ascertaining that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the 
veteran's claim should be re-adjudicated.  
If such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



